Citation Nr: 1420953	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  11-12 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability, claimed as low back pain.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a neck disability, to include as due to a low back disability.

4.  Entitlement to service connection for bilateral leg disability, to include as due to a low back disability.

5.  Entitlement to service connection for a right shoulder disability, to include as due to a neck spine disability.

6.  Entitlement to total disability based upon individual unemployability based upon individual unemployability (TDIU) for compensation purposes.

REPRESENTATION

The Veteran represented by:    Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served on active duty from August 1988 to July 1989, from March 2003 to June 2003, and from January 2004 to February 2005.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in April 2009 of a Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In January 2014, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.

Following the issuance of the supplemental statement of the case in July 2013, the Veteran submitted additional evidence in support of his claims and waived the right to have the evidence initially considered by the RO.  38 C.F.R. § 20.1304(c).

The issue(s) of service connection for a low back disability, service connection for a neck disability, service connection for a right shoulder disability, service connection for a bilateral leg disability, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  By a rating decision dated in May 1990, the RO originally denied a claim of service connection for a low back disability, and the Veteran did not appeal that determination, nor was any new and material evidence received within the appeal period thereafter.

2.  Evidence added to the record since the May 1990 RO denial, considered in conjunction with the record as whole, relates to an unestablished fact necessary to substantiate the claim for service connection for a low back disability, and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

1.  The May 1990 rating decision which denied the claim for service connection for low back disability is final.  38 U.S.C.A. § 4005(c) (West 1988); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1989); currently, 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  New and material evidence has been received since the May 1990 RO denial of a claim of entitlement to service connection for a low back disability.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in part, at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

As the claim to reopen service connection for a back disability is resolved in the Veteran's favor, the only matter disposed of in this decision, further discussion here of compliance with the VCAA with regard to the claim to reopen is not necessary.

General Principles on Reopening a Claim for Service Connection

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  With a chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a).)  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The record establishes that the claim of service connection for a low back disability was denied in a rating decision dated in May 1990.  The RO denied the claim on the basis that the evidence failed to establish a permanent residual or chronic disability since service.  The Veteran was notified of the decision by a letter issued in ___.  No appeal was taken from that determination, and it became final.  38 U.S.C.A. § 7105.  In this regard, it is additionally noted that no additional evidence pertinent to the claim, to include Federal, VA, or uniformed services treatment records, were received within one year of the notice of the May 1990 determination.  See 38 C.F.R. § 3.156(c).

The next communication from the Veteran regarding his low back claim occurred in July 2008 when the Veteran filed a claim to reopen the claim for service connection for a low back disability.

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When an appellant seeks to reopen a final decision, the first inquiry is whether the evidence presented or secured after the last disallowance is "new and material." 

Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).

Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 314 (1990). The Court has held that there is a very low threshold for reopening claims, stating that the requirements in the regulations that the evidence "raises a reasonable possibility of substantiating the claim" should be read as enabling reopening rather than precluding it.  Shade v Shinseki, 24 Vet. App. 110, 118 (2010).

Regardless of the RO's determination, that is, whether it re-opened a claim for service connection or not, the Board is not bound by that determination as to whether the claim should be reopened, and must consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001). 

The RO denied the claim for service connection for a low back disability because the service treatment records established only treatment for acute back symptoms and did not establish or identified that the Veteran had a chronic residual back disability.  Since the prior final rating decision in May 1990, VA has received additional evidence, including Social Security Administration records, records from the Alabama National Guard, private medical treatment records, and lay statements and testimony by the Veteran and his wife.

The Veteran testified that he has had chronic back pain and other symptoms since his separation from service in July 1989.  He stated the onset began during a training jump as a paratrooper in January 1989.  He sought treatment at the base hospital but was diagnosed with a sprain or strain of the back and released.  There are medical records dating since October 2001 from various medical providers, including emergency room visits, documenting that the Veteran has had continuous back pain that has not responded well to treatment.  A MRI dated in March 2002 demonstrated degenerative disc disease at L4-L5 manifested by disc desiccation and a straightening of the lumbosacral spine with a loss of the normal lordotic curvature.  One of his regular providers, Dr. A. Otero, stated in September 2002 that he followed the Veteran for posttraumatic cervical and lumbosacral myofascial syndrome.  A lumbar myleogram in January 2008 was suggested findings consistent with a disc bulge at L4-L5.  

To summarize the foregoing, the Veteran has submitted evidence of the back being injured in January 1989 in a training jump.  He started experiencing symptoms which have continued to the present.  He has been diagnosed with degenerative disc disease of the lumbar spine. Thus, the Veteran has related the onset of his current back disability to injury in service.

This evidence constitutes new evidence as it was not previously submitted to agency decision makers.  It is not cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened.  It shows that the Veteran has current back disability with reported onset in service.

As the Board must presume the credibility of the evidence, the evidence raises a reasonable possibility of substantiating the claim.  The evidence shows a possible link between the Veteran's service and his current disability diagnosed as degenerative disc disease of the lumbar spine and lumbar myofascial syndrome due to trauma.  The establishment of a current, chronic disability and the lack of a relationship between the disability and service were both reasons for the prior final denial and subsequently after the Veteran filed his claim to reopen the claim of service connection for a back disability.  Therefore, the Board finds that new and material evidence has been received to reopen the previously denied claim of service connection for a back disability.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

As is addressed in greater detail in the REMAND below, further development is needed before reaching a decision on the merits of the reopened claim.


ORDER

New and material evidence having been received, the claim for service connection for a back disability is reopened, and to this extent the appeal is granted.


REMAND

As to the reopened claim for service connection for a back disability, and for all the other claims, further development is needed.

The Veteran testified that besides his private medical providers, he has sought treatment at VA (both Tuscaloosa and Birmingham VAMC) and the records in the file indicate he underwent cervical spine surgery in January 2009 and he testified that he underwent an MRI at the Birmingham VAMC two weeks before the hearing.  Treatment records from VAMC have not been associated with the claims file before the Board.  The Board has determined that the missing records should be associated with the file.  Ongoing VA medical records should also be obtained. See 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  Therefore, a complete set of VAMC records from separation from service in July 1989 to the present should be requested to ensure that the Board has all relevant VAMC records.

The Veteran also testified that he has received ongoing treatment from two private doctors, Dr. Graham and Dr. Fowler, of the Alabama Spine Center.  Although there are some records in the file by Dr. Graham, these records appear to have come from other sources and the Board is unsure if a complete set of his records have been obtained.  There are no records noted by Dr. Fowler.  The Veteran also stated he first sought treatment after separation from Dr. Stanford.  Again, records from Dr. Stanford have not been associated with the file.  The Board has determined that the records are relevant and there is a reasonable possibility that the records could help substantiate the claim.  See 38 C.F.R. § 3.159 (2013).

Finally, there has not been a VA examination to determine whether the Veteran's back disability is related to incidents noted in the service treatment records or service generally or whether the remaining disabilities are directly or secondarily caused by the back disability.  Once the records development is completed, a VA medical examination and accompanying medical opinion is needed to ascertain whether the disabilities are present and to ascertain the etiology.  38 C.F.R. § 3.159; see also McLendon v. Nicholson, 20 Vet. App. 79, 86 (2006).

As to the claim for TDIU, that claim is inextricably intertwined with the other issues being remanding (meaning that the determination on those other issues affects the claim for TDIU).  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  Therefore, the claim of entitlement to TDIU must also be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA medical records of treatment for the Veteran at the Tuscaloosa and Birmingham VAMC and associated outpatient clinics from July 1989 to the present. All attempts to obtain these records should be documented in the file.  Any negative replies must be in writing, and associated with the file.

2.  Ask the Veteran to submit or authorize VA to obtain the medical records of Dr. Fred Graham and Dr. Leslie Fowler of the Alabama Spine Center, Dr. Stanford, or any other physician or medical provider who has not been previously identified.

All efforts to obtain these records must be documented in the file.  The RO should make two attempts to obtain these records once authorization is obtained, unless the first attempt reveals that further attempts would be futile.  If no records are obtained, the RO should notify the Veteran of the records that could not be obtained, notify the Veteran of the steps taken to obtain the records, and notify the Veteran he may submit any such records in his possession.

3.  Schedule the Veteran for a VA examination of the spine.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  All pertinent history, including in- service and civilian symptomatology, and findings must be reported in detail.  A complete rationale for all opinions must be provided.

a).  The examiner is asked whether the Veteran has any current low back disability, and, if so, whether it is at least as likely as not (50 percent probability) that any low back disability had its onset during service or is causally and etiologically related to service, considering the evidence, accepted medical principles pertaining to the history, manifestation, clinical course, and the character of the disability found. 

For each diagnosis, if feasible, the examiner should determine the date of onset of the condition.

The examiner is asked to comment on the clinical significance of the findings in service that the Veteran had a pre-existing condition that caused low back pain.

The examiner is asked to comment on the clinical significance of the treatment in service of the back on multiple occasions, including August 1988, January 1989, June 1989, and July 1989.

The examiner is asked to comment on the Veteran's injuries from a motor vehicle accident in October 2001 and explain the clinical significance of this post- service motor vehicle accident as to the etiology, or aggravation, of any current back disability.

b).  The examiner is also asked whether the Veteran has any current neck disability, and, if so, whether it is at least as likely as not (50 percent probability) that any neck disability had its onset during service or is causally and etiologically related to service, considering the evidence, accepted medical principles pertaining to the history, manifestation, clinical course, and the character of the disability found. 

If the examiner determines that the neck disability is not related to service but the examination showed that the low back disability is related to service, then the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any neck disability were caused or aggravated by the low back disability. 

For each diagnosis, if feasible, the examiner should determine the date of onset of the condition.

c).  The examination should include a neurological examination to include any indicated diagnostic tests and studies, such as electromyography (EMG) and a nerve conduction study (NCS) of the lower and upper extremities, required to objectively document neurologic manifestations of the Veteran's neck and low back disabilities.  The examiner should identify any organic changes, such as loss of reflexes, muscle atrophy, sensory disturbances, or constant pain; and whether the neurological impairment is wholly sensory or motor or mixed sensory and motor; and whether the neurological involvement, if any, results in either mild, moderate, or severe impairment. 

If objective manifestations of a neurological disability of either or both lower extremities is demonstrated, the examiner is asked whether it is at least as likely as not (50 percent probability) that any lower extremity disability had its onset during service or is causally and etiologically related to service, considering the evidence, accepted medical principles pertaining to the history, manifestation, clinical course, and the character of the disability found.

If the examiner determines that the lower extremity neurological disability is not related to service but the low back disability is related to service, then the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any lower extremity disability were caused or aggravated by the low back disability. 

If objective manifestations of a neurological disability of either or both upper extremities is demonstrated, the examiner is asked whether it is at least as likely as not (50 percent probability) that any upper extremity neurological disability had its onset during service or is causally and etiologically related to service, considering the evidence, accepted medical principles pertaining to the history, manifestation, clinical course, and the character of the disability found. 

If, and only if, the examiner has already determined the neck disability is related to service, or is caused or aggravated by the low back disability, and has also determined that the upper extremities neurological disability is not related to service, then whether it is at least as likely as not (50 percent probability or more) that any upper extremity disability were caused or aggravated by the neck disability.

Aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms

4.  Schedule the Veteran for a VA examination of the right shoulder.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  All pertinent history, including in- service and civilian symptomatology, and findings must be reported in detail.  A complete rationale for all opinions must be provided.

The examiner is asked whether the Veteran has any current right shoulder disability, other than one caused by a neck or low back disability, and, if so, whether it is at least as likely as not (50 percent probability) that any right shoulder disability had its onset during service or is causally and etiologically related to service, considering the evidence, accepted medical principles pertaining to the history, manifestation, clinical course, and the character of the disability found. 

For each diagnosis, if feasible, the examiner should determine the date of onset of the condition.

5.  Schedule the Veteran for a VA examination of the legs.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  All pertinent history, including in- service and civilian symptomatology, and findings must be reported in detail.  A complete rationale for all opinions must be provided. 

The examiner is asked whether the Veteran has any current leg disability, other than one caused by a neck or low back disability, and, if so, whether it is at least as likely as not (50 percent probability) that any leg disability had its onset during service or is causally and etiologically related to service, considering the evidence, accepted medical principles pertaining to the history, manifestation, clinical course, and the character of the disability found. 

For each diagnosis, if feasible, the examiner should determine the date of onset of the condition.

6.  After the development requested is completed, readjudicate the claims for service connection for a low back disability, service connection for a neck disability, service connection for a disability of the lower extremities, service connection for a right shoulder disability, and TDIU.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


